                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


CARIBBEAN UTILITIES COMPANY, LTD.                                                  PLAINTIFF


V.                                                 CIVIL ACTION NO. 2:17-CV-179-KS-MTP


HOWARD INDUSTRIES, INC., a Mississippi
profit corporation, and Does 1-50, inclusive                                     DEFENDANT


                  MOTION FOR LEAVE FOR G. SPENCER BEARD, JR.
                          TO WITHDRAW AS COUNSEL

       The undersigned counsel of record, G. Spencer Beard, Jr., hereby requests this Court

to allow him to withdraw as counsel of record in this matter. In support of this Motion, the

undersigned submits the following:

       1.      The undersigned counsel is currently employed by Currie Johnson & Myers, P.A.

(“the Currie Johnson firm”).

       2.      The undersigned counsel is currently listed as counsel of record for Plaintiff,

Caribbean Utilities Company, Ltd., through his employment with the Currie Johnson firm.

       3.      The undersigned counsel is resigning from employment with the Currie Johnson

firm effective Tuesday, July 9, 2019.

       4.      Therefore, it is necessary for the undersigned counsel to withdraw from

representing said Plaintiff.

       5.      However, the representation of said Plaintiff will remain with the Currie Johnson

firm and will be handled by attorneys employed by the Currie Johnson firm.
          6.     The undersigned has communicated with opposing counsel who has not

objected to the withdrawal, and the Currie Johnson firm is likewise agreeable to the withdrawal.

          7.     Said Plaintiff will not suffer any prejudice or adverse consequences by the

undersigned counsel, G. Spencer Beard, Jr., being allowed to withdraw.

          8.     Other attorneys employed by the Currie Johnson firm are currently counsel of

record, and will continue with responsibility for the representation of said Plaintiff in this

matter.

          WHEREFORE, THE ABOVE PREMISES CONSIDERED, the undersigned counsel of

record, G. Spencer Beard, Jr., respectfully requests this Court to enter an order allowing him

to withdraw as counsel of record for the aforementioned Plaintiff, and ordering that he is no

longer counsel of record or responsible in any way for this matter.

          Respectfully submitted, this 8th day of July, 2019.


                                                BY:     /s/ G. Spencer Beard, Jr.
                                                        G. SPENCER BEARD, JR. (MSB #102037)

OF COUNSEL:

CURRIE JOHNSON & MYERS, P.A.
1044 RIVER OAKS DR., JACKSON, MS 39232
POST OFFICE BOX 750
JACKSON, MS 39205-0750
TELEPHONE: (601) 969-1010
sbeard@curriejohnson.com




                                                   2
                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 8, 2019, I electronically filed the foregoing with the Clerk of

the Court using the ECF system, which sent notification of such filing to the following counsel of

record:

                 James W. Shelson, Esq.
                 Frank W. Trapp, Esq.
                 PHELPS DUNBAR LLP
                 P. O. Box 16114
                 Jackson, MS 39236-6114

                 COUNSEL FOR DEFENDANT


                                 BY:     /s/ G. Spencer Beard, Jr.
                                         G. SPENCER BEARD, JR




                                                   3
